United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2179
                                    ___________

William A. Galicia Gertrudis,          *
                                       *
            Petitioner,                *
                                       * Petition for Review of
      v.                               * an Order of the Board
                                       * of Immigration Appeals.
                     1
Eric H. Holder, Jr.,                   *
Attorney General of the United States, * [UNPUBLISHED]
                                       *
            Respondent.                *
                                  ___________

                              Submitted: October 15, 2009
                                 Filed: October 15, 2009
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       William Gertrudis, a citizen of El Salvador, petitions for review of an order of
the Board of Immigration Appeals (BIA), which affirmed an immigration judge’s
(IJ’s) denial of asylum and withholding of removal. Gertrudis challenges the denial
of withholding of removal. Upon careful review, see Ming Ming Wijono v. Gonzales,
439 F.3d 868, 872 (8th Cir. 2006) (standard of review), we conclude for the reasons


      1
       Eric H. Holder, Jr., has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
explained by the IJ and the BIA that Gertrudis failed to show the gang violence he
suffered in El Salvador was attributable either to imputed political opinion or to
membership in a particular social group. Thus, he failed to show it was more likely
than not that he would be persecuted on account of any such protected ground if
returned to El Salvador. See Marroquin-Ochoma v. Holder, 574 F.3d 574, 578-79
(8th Cir. 2009); Santos-Lemus v. Mukasey, 542 F.3d 739, 744-46 (9th Cir. 2008);
Davila-Mejia v. Mukasey, 531 F.3d 624, 628 (8th Cir. 2008).

      Accordingly, we deny the petition.
                     ______________________________




                                        -2-